Petitioner was indicted by a grand jury in the United States district court on a charge of violating section 211 of the United States Penal Code by mailing through the United States mails an obscene and licentious letter, to which charge he entered a plea of guilty and was sentenced to pay a fine of $400 and to be imprisoned in the Elmore county jail for a period of 30 days. Thereafter, complaint in disbarment was filed with the board of commissioners of the Idaho state bar and proceedings were had as provided by law, which resulted in a recommendation made by said board that judgment be entered disbarring the petitioner. The proceedings came on for hearing, petitioner raising the constitutionality of the act creating the Idaho state bar and other questions that were raised and disposed of in the recent case of 6 In re Edwards, 45 Idaho 676,266 P. 665, in which latter case the constitutionality of the act was passed upon and in the main upheld. *Page 468 
The record of petitioner's conviction, including the judgment, is on file in this court. Petitioner was convicted of a crime involving moral turpitude. Moral turpitude is an act of baseness, vileness or depravity in the private and social duties which a man owes to his fellowmen, or to society in general, contrary to the accepted and customary rule of right and duty between man and man. (In re Henry, 15 Idaho 755,90 P. 1054, 21 L.R.A., N.S., 207.) Bouvier, in his Law Dictionary, says: "Everything done contrary to justice, honesty, modesty or good morals is said to be done with turpitude." Anderson's Dictionary of the Law defines turpitude as "doing a thing against good morals, honesty or justice; unlawful conduct; infamy." In the case of Beck v. Stitzel,21 Pa. 522, 524, the supreme court of Pennsylvania refers to moral turpitude in this language: "This element of moral turpitude is necessarily adaptive; for it is itself defined by the state of public morals, and thus far fits the action to be at all times accommodated to the common sense of the community."
The act charged against petitioner, to which he entered a plea of guilty, and for which he was punished, violated the commonly accepted standard of good morals. His act was unlawful, his conduct infamous, and his purpose was to bring about a relationship to live in direct violation of the laws of this state, as evidenced by the character of the letter unlawfully placed in the United States mails.
It is provided by C. S., sec. 6578:
"An attorney and counselor may be removed or suspended by the supreme court . . . . for either of the following causes, arising after his admission to practice:
"1. His conviction of a felony or misdemeanor involving moral turpitude, in which case the record of conviction is conclusive evidence. . . . ."
C. S., sec. 6580, provides:
"The proceedings to remove or suspend an attorney and counselor under the first subdivision of section 6578 must be taken by the court on the receipt of a certified copy of the record of conviction. . . . ." *Page 469 
C. S., sec. 6590, provides:
"Upon conviction, in cases arising under the first subdivision of section 6578, the judgment of the court must be that the name of the party must be stricken from the roll of attorneys and counselors of the court, and that he be precluded from practicing as such attorney or counselor in all the courts of this state . . . ."
It will thus be observed that when an attorney is convicted of either a felony or misdemeanor involving moral turpitude, the record of conviction is conclusive, and is not subject to collateral attack. In such circumstances it is the mandatory duty of this court to comply with the provisions of C. S., sec. 6590, by striking the name of such attorney from the roll of attorneys and counselors of the court and precluding him from practicing as such attorney or counselor in all the courts of this state.
As was said in In re Sutton, 50 Mont. 88, Ann. Cas. 1917A, 1223, 145 P. 6:
"Since, under section 6393 of the Revised Codes, (similar to C. S., sec. 6578) the certified copy of the record of conviction is made conclusive evidence, and this court is left no discretion but to proceed under section 6410 (similar to C. S., sec. 6580), the convicted attorney and counselor is not entitled to notice by citation or other process. It is his bounden duty to know that the legal consequence of his final conviction is his disbarment. In re Bloor, 21 Mont. 49,52 P. 779."
The next question raised — does the disbarment provision contemplate a conviction in any court within the state, whether state or federal, or must it be construed as meaning a conviction in a state court only? This court has heretofore held in proceedings for disbarment, that conviction of a crime involving moral turpitude in a federal court is within the terms of the disbarment statute. (In re. Kerl, 32 Idaho 737, 8 A.L.R. 1259, 188 P. 40; In re Hofestede, 31 Idaho 448,137 P. 1087.) It is next insisted that petitioner would not be subject to disbarment upon conviction in the federal court for an offense not punishable under the *Page 470 
laws of this state. This contention likewise has been disposed of by this court in In re Kerl and In re Hofestede, supra.
In Barnes v. District Court of Appeals, 178 Cal. 500,173 P. 1100, the following language is used in the course of the opinion:
"The reasons which induced the Legislature to prescribe this (conviction of a felony or misdemeanor involving moral turpitude) as a ground for disbarment are as potent when applied to a conviction in a court of another state, or in a court of the United States, as when applied to a conviction in the courts of this state. It was not because of the particular court which adjudges the attorney guilty, or the place where he sits, that the Legislature saw fit to make that a cause for disbarment, but because of the bad moral character of such attorney, which the Legislature deemed was conclusively proved by such record of conviction. No reason appears for the conclusion that the section should be held to apply only to convictions in the courts of this state."
Looking at C. S., sec. 6578, supra, and other cognate sections, it is evident that these statutory provisions refute the conclusion that the disbarment provided for is to be the result of a conviction in the courts of this state only, or for an offense punishable by the laws of this state only, and that no such result is to follow a conviction in the federal courts of an offense not made punishable by the laws of this state.
Neither is there any merit in the contention that in order to uphold a judgment of disbarment the act or acts must relate to or grow out of the performance of the duties of an attorney in his professional capacity as such. The theory of the law is that an attorney guilty of an offense involving moral turpitude is unworthy to be an officer of the court or to longer remain in a profession founded essentially on honor, confidence and trust. The standard of personal and professional integrity which should be applied to persons admitted to practice law is not satisfied by such *Page 471 
conduct as merely enables them to escape the penalties of the criminal law. Under no circumstances would this petitioner be admitted to practice law in the courts of this state in the face of the record herein, which being true his continuing in the practice should no longer be tolerated.
The recommendation of the board of commissioners of the Idaho state bar, that petitioner's name be stricken from the roll of attorneys and counselors of this court and that he be precluded from practicing as such attorney or counselor in all the courts of this state, should be approved.
In view of the fact that I am in the minority for holding that judgment of disbarment should be entered on the record before us, and since two members of the court are of the opinion that the proceedings should be remanded for further action by the board of commissioners of the Idaho state bar, I join with them in so holding.